 
 
I 
108th CONGRESS
2d Session
H. R. 5052 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. McInnis (for himself, Mr. Hefley, Mr. Tancredo, Ms. DeGette, Mrs. Musgrave, Mr. Udall of Colorado, and Mr. Beauprez) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 222 West 8th Street in Durango, Colorado, as the Ben Nighthorse Campbell Post Office Building. 
 
 
1.Ben Nighthorse Campbell Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 222 West 8th Street in Durango, Colorado, shall be known and designated as the Ben Nighthorse Campbell Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ben Nighthorse Campbell Post Office Building. 
 
